Campbell, C. J.,
delivered the opinion of the court.
The solicitors of the parties had no authority to transfer the decree. Levy v. Brown, 56 Miss. 83; Parker v. McBee, 61 Miss. 134.
If the transfer of the decree was valid, it was admissible as against the appellee to introduce parol evidence to limit the operation of the assignment. He was not a party to the instrument, but .a stranger to it. Its terms would not conclude him, because not a party to it, and his adversaries have the same right to resort to parol evidence that he would have. Whitney v. Cowan, 55 Miss. 626; 1 Greenleaf on Ev., § 279; 2 Wharton’s Law of Ev., § 923, and eases cited; 2 Taylor on Ev., § 1149 (7th edition).

Decree reversed, and decree here for payment by the appellee of the sum due, in default of which execution may be issued therefor.